Rowley, J.,
Upon defendant’s petition, a rule was issued upon plaintiff, Anna Meeker, to show cause why she should not submit to a physical examination by Norman Minde, M.D., at his office in the City of Pittsburgh, Pa. Plaintiff objected to the examination, contending that to require her to go to the City of Pittsburgh would cause her unreasonable annoyance and expense. In addition, plaintiff contends *644that there are competent examining physicians in Beaver County who are available to make the requested examination. As we understand plaintiff’s position, it is that a defendant, in seeking a physical examination under Pennsylvania Rule of Civil Procedure 4010, should be limited to the county of plaintiff’s residence, or the county where plaintiff commenced his lawsuit, unless no competent doctor is available for the examination in that county, or for some other very special reason. Plaintiff does not question the qualifications, or ability, of Dr. Minde.
The discovery provisions of the Supreme Court Rules of Civil Procedure, of which rule 4010 is one, should be liberally construed so as to effectuate the purpose of full and free acquisition of relevant pretrial information which will substantially aid in preparation of the case by either side. There are, of course, certain limitations placed upon the use of those provisions, but we are of the opinion that any such restrictions should be strictly interpreted: Klusko v. Gaines-Murfit Chevrolet, Inc., 16 D. & C. 2d 86 (Bucks County, 1958).
We are of the opinion that there is nothing unreasonable in requiring plaintiff to travel some 20 miles to the City of Pittsburgh for the purpose of an examination. Any annoyance, or expense, connected with such trip would, in our opinion, be very slight and certainly not unreasonable.
Order
Now, November 3, 1966, for the reasons stated in the foregoing opinion, defendants’ petition for a medical examination of plaintiff, Anna Meeker, by Norman Minde, M.D., at his office at 345 Fourth Avenue, Pittsburgh, Pa., is allowed, and the rule granted thereon is hereby made absolute. It is further ordered that plaintiff, Anna Meeker, appear at Dr. Norman Minde’s office and submit to a medical examination at a time mutually agreeable to counsel.